DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2022 has been entered.

Status
1.	Claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 as filed on 29 May 2020 were examined and rejected in an Office action mailed on 19 May 2021.  Applicant responded on 17 August 2021 (“Response”), cancelling claim 3.  Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 were examined and rejected in an Office action mailed on 18 November 2021 (“Office actin”).  Applicant filed an RCE on 1 March 2022 adding claim 42.  
Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37, and 39-42 are examined herein.

Examiner’s Notes & Claim Interpretation
Citations to Applicant’s specification are abbreviated herein “Spec.”

Applicant might consider dependent claims drawn to the genus of proteins at least 95% sequence -identical to SEQ ID NO:2.

The limitation “about,” appearing in several claims, is interpreted broadly.


Claim Objections
2.	Claims 35 and 42 are objected to because they recites the limitation ACYL-COA-BINDING PROTEIN2” or abbreviated as (OsACBP2)” In lines 4-5 of each.   Applicant established the meaning of the abbreviation in claim 1.  One parenthetical definition is controlling for the entire claim set.  Why is it being repeated in claims 35 and 42?

Claim 30 is objected to because it uses the word “or” at the end of line 2.  Since SEQ ID NO:1 encodes SEQ ID NO:2, using SEQ ID NO:1 itself appears to fall outside the scope of the claim.  Since Applicant’s intention is clear, this does not fie rise to a rejection under 35 USC 112(b).

Appropriate correction Is requested.

35 USC § 112(b) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-29, 35, 37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection is modified from the rejection set forth in the Office action mailed 18 November 2021 pursuant to the RCE.  Applicant traverses the rejection in the paper filed 1 March 2022.  Applicant’s arguments have been fully considered but are not persuasive.
Claims 1-2, 4, 10 and 35 recite the limitation “functional fragment” referring to the recited “ACYL-COA-BINDING PROTEIN2” or abbreviated as “OsACBP2.”
Claim 1, for example, recites two functions:  (1) increasing the grain size, weight, or lipid content in grain bran or whole seed of a plant and (2) binding to long-chain acyl-CoA esters.  Which function is being referenced by “functional fragment” is indefinite.  
Second, “functional fragment” is an insufficiently defined functional limitation.  Although claim 1, for example, comprises the functional claim language ‘functional fragment’ and thus this language imposes a limit on the claim, the boundaries are unknown because a structure needed to accomplish the recited function is not taught aside from the full length polypeptide.  The specification fails to set forth what portion of the OsACBP2 polypeptide is necessary and sufficient for the function.
The instant claim language imposes no limits as to the structure needed for the claimed function to be performed.  Claim 1 is not necessary limited to the gene represented by SEQ ID NO:1 and the polypeptide represented by, for example, SEQ ID NO:2 because no structural information is provided regarding the structure necessary for being a “functional fragment.”
Applicant is reminded that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined under 35 U.S.C. 112(b).  Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  See e.g. “Enhancing Clarity By Ensuring That Claims are Definite Under 35 U.S.C. 112(b),” 20 May 2016 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
As a result, the metes and bounds of the claims are indefinite.  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Applicant’s Response to the Rejection and Response Thereto.
Applicant reviews the claim amendments.  Response, p. 17.  Applicant asserts that the claims are definite.  Id., p. 18.
Applicant’s argument fails to persuade.  First, as stated in the rejection of record, Applicant fails to provide a structure that provides the function.  Office action, p. 3, 3, 2nd para.  Furthermore, the claims also require a fragment that is functional.  
Applicant’s argument illustrates the indefiniteness of the claims.  Which function is Applicant claiming?  The ability of a protein to bind Acyl COA?  Or the ability of the protein, when transgenically expressed, to increase grain size, weight, or lipid content?  What is the structure of a protein fragment that can accomplish either function or both?
Furthermore, if the only required ‘function’ of the ‘fragment’ is the ability to bind Acyl CoA, this supports the rejection under 35 USC 103 and raises a question under the utility requirement of 35 USC 101 and 35 USC 112(a).  The ability of proteins to bind Acyl CoA was well-known in the plant art well before the instant filing date.  Why would an artisan go through the trouble of transgenically expressing a protein the only function of which is to bind Acyl CoA?
The value of “increasing grain size, weight, or lipid content in grain bran or whole seed” is clear.


Claim 4 is additionally rejected because it recites the limitation “the cDNA encoding OsACBP2 polypeptide or the functional fragment thereof comprises the polynucleotide sequence of SEQ ID NO:1.”  SEQ ID NO:1 encodes SEQ ID NO:2.  How is SEQ ID NO:2 a functional fragment of SEQ ID NO:2?  Similarly, claim 10 is additionally rejected because it begs the question of how SEQ ID NO:2 can be a functional fragment of itself?


Claims 1, 4, 10, 36 and 42 are rejected because recite the limitation “OsACBP2” in reference to a protein.
This is a new aspect of the rejection under 35 USC 112(b).
The meaning of this limitation is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  Even though ACBP may have a meaning in the art, this term requires that the protein be the “2nd” such protein from possibly O. sativa.
The term does not appears to be generally accepted in the art, and the use of this name by itself does not carry art-recognized limitations defining the specific characteristics or essential characteristics that are associated with this denomination. 
In particular, during the lifetime of the patent, the numbering system could change.  Thus the name appears to be arbitrary, and the specific characteristics could change.  Further, Applicant fails to explicitly define the term in the specification.
Thus the he meaning of this term could arbitrarily change to designate something different during the lifetime of a patent. Thus, one's ability to determine the metes and bounds of the claim would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Also, although Applicant appears to use “Os” to refer to Oryza sativa, i.e. rice, the abbreviation could stand for other species.  For example, Oenanthe silaifolia; Oenanthe sophiae; “Oenanthe sarmentosa;” Oryza schlechteri and even Osmia spinulosa.  Which ACBP is the 2nd ACBP in those organisms, many or all of which do not appear to have a fully sequenced genome, is the 2nd is indefinite.
Claim 42 is not included in this aspect of the rejection under 35 USC 112(b) because it references SEQ ID NO:2.


Claim 24 is rejected because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation.  In this case, claim 24 begins with all monocots and narrows the focus to the family that includes O. sativa, hen all rice plants, including e.g. wild rice, then O. sativa itself.  Further, the conjunction used is “or” begging the question of how O. sativa can fall outside the scope of, e.g. all monocots.
This claim structure is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961 ); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 



Dependent claims are included in these rejections because none provide limitations obviating this rejection.


35 USC § 112(a) – Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Requirement
4.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37, and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection is modified from the rejection set forth in the Office action mailed 18 November 2021 pursuant to the RCE.  Applicant traverses the rejection in the paper filed 1 March 2022.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is a method claim where the only active step is transgenically expressing “an Oryza sativa ACYL-COA-BINDING PROTEIN2 polypeptide or a functional fragment thereof.”  Most or all claims are rejected under 35 USC 112(b).
Claim 1 also requires a beneficial phenotype in the plant:  an increase in grain size, weight, or lipid content in grain bran or whole seed.  
Dependent claim 2 requires a heterologous promoter.  Dependent claim 4 requires the use of a polynucleotide comprising SEQ ID NO:1 or a sequence at least 77% identical thereto.  Dependent claim 10 appears to require that the protein be at least 82% sequence identical to SEQ ID NO:2.  
Dependent claim 15 recites types of promoters.  
Dependent claims 16 and 18 recite resultant phenotypes.  Dependent claim 24 would be satisfied by the plant being a rice plant (O. sativa) but it focuses on that embodiment gradually from monocot to family to rice.  Dependent claim 28 is drawn to a monocot.  
Dependent claim 29 is drawn to a plant or plant part produced by the method of claim 4 but does not require any particular phenotype or genotype.  Under the product-by-process analysis required by the MPEP, (cosine), this reads on any plant or any plant part since claims 1 and 4 use the open transitional phrase “comprising.”  Claim 1 requires the recited steps, but may include additional steps, including breeding steps so that the transgene is no longer present in the claimed plant..  
Independent claim 30 is drawn to a plant with a construct with a polynucleotide at least 77% sequence-identical to SEQ ID NO:1 or encoding a polypeptide at least 82% sequence-identical to SEQ ID NO:2; the plant is required to also have one of several recited beneficial phenotypes.  
Dependent claim 31 is drawn to a seed that produces the plant.  Dependent claim 33 is drawn to a plant part or a seed and requires the recombinant construct.
Dependent claim 34 is drawn to a progeny plant and requires one of the claimed phenotypes as well as the construct.  
Dependent claim 39 involves crossing the plant.  Dependent claim 40 specifies a rice plant.
Independent claim 35 is a method claim were the steps are very similar to claim 1 but includes the additional requirement that the OsACBP2 polypeptide or functional fragment thereof “binds to long-chain acyl-CoA esters.”  It also includes the additional steps of growing the plant and collecting grain.
Dependent claim 37 requires a rice plant or an O. sativa plant.
Independent claim 42 is very similar to claim 1, but requires that the expressed polypeptide has the sequence of SEQ ID NO:2.  Claim 42 is not rejected under the written description requirement.
Most of the claims are rejected under 35 USC 112(b).  Since the metes and bounds of the claims cannot determined, it is reasonable to interpret this as expanding the claimed genera.  Furthermore, the scope arguably includes all “ACBPs.”  Including, for example, those from non-plants.
For example, although most straightforward interpretation of the claims is that “Os” stands for “Oryza sativa” there are numerous genera that begin with the letter “O” and within them are numerous species that begin with the letter ”S.”  For example, Oenanthe silaifolia; Oenanthe sophiae; “Oenanthe sarmentosa;” Oryza schlechteri and even Osmia spinulosa.
The claimed genera includes all polypeptides at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  
The claimed variants also include any “functional fragment” of, e.g. an OsACBP2 polypeptide.  
The meaning of “functional fragment” is not defined and the limitation gives rise to a rejection under 35 USC 112(b) – but it is reasonable to interpret it, in view of the claim, as increasing the grain size etc. (claim 1, line 6) AND/OR as binding long-chain acyl-CoA esters.  However, it may also merely refer to binding acyl-COA.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Thus the claimed genera are numerous and diverse.
In the Background section, Applicant provides an overview of so-called ACBPs, especially in Arabidopsis and rice.  Spec., paras. 0006-07.  Six OsACBPs exist in rice.  Id., para. 0006.
In Examples 1-6, Applicant provides experimental background investigation of OsACBP2.  Id., pp. 43-50.
Applicant developed several rice lines that overexpressed SEQ ID NO:2 referred to as OsACBP2.  “When grain characteristics were examined, the OsACBP2-OE transgenic rice displayed improved grain length (+10%), width (+10%), and weight (+10%).”  Spec., para. 0156.  Applicant also describes that the overexpressing rice lines accumulated more storage lipids.  Id., para. 0157.  Applicant also describes that the transgenic rice accumulated embryo globulins.  Id., para. 0158.
Applicant describes that anti-OsACBP1 antibodies can cross-react with OsACBP2 which Applicant attributes to the 79% amino acid sequence identity.  Id., para. 0021.
Applicant states that 
when the Class I Arabidopsis homologue was overexpressed in transgenic Arabidopsis, AtACBP6-OE lines and the atacbp6 mutant did not show significant differences from the wild-type in grain size (FIG. 11 ).  It has been previously shown that no variations in seed morphology and size occurred among the double and triple mutants of atacbp4, atacbp5 and atacbp6 in comparison to the wild-type.  

Id., para. 0156.  Applicant concludes that “[a]s no ACBP has been reported to affect seed weight, OsACBP2 is the first ACBP demonstrated to regulate grain size and weight.  Id.
Confirming the diversity of ACBPs described by Applicant (e.g., id., paras. 0006-07), in a review article, Burton et al. teaches regarding ACBPs that “multiple lineage-specific paralogues have evolved altered functions.”  Burton et al. (2005) Biochem J 392:299-307, abstract.  For example, Leung et al. teaches that some are cytosolic and some are extracellularly targeted.  Leung et al. (2005) Planta 223:871-81, abstract.
In spite of this apparent diversity of structures and functions described by Applicant and the art, the claimed genus includes, e.g. all fragments of SEQ ID NO:2 having an amino acid sequence at least 82% identical to SEQ ID NO:2.  It also includes all variants at least 82% identical to SEQ ID NO:2 as well as all variants encoded by a nucleotide sequence at least 77% identical to SEQ ID NO:1.  These variants of SEQ ID NO:1 include variants with frame shift insertions or deletions or premature stop codons.  One of ordinary skill in the art would not believe that all the claimed polypeptide variants would be active in the instant invention.  
As Applicant points out, transgenic expression of ACBPs, as Applicant terms them, has not been extensively studied.
SEQ ID NO:2, for example, is 91 amino acids in length.  If the first approximately 82% amino acids were held constant, and the remaining 16 (approximately 18%) were varied, this would result in 1620 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant even if the genus is constrained by requiring that the variant is a fragment.
In contrast, the protein art describes that minor changes to a polypeptide's sequence can abolish activity.  
For example, in the polypeptide art, Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 82% sequence identical to the active polypeptide.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 16 amino acids in SEQ ID NO:2 has a high likelihood of inactivating the protein when expressed transgenically.
Furthermore, it is indefinite what is meant by “functional” in, e.g. claim 1.  It may require the improved phenotype of the plant or it may require the binding activity, or both.  However, Applicant fails to provide any description that the binding activity for long-chain acyl-CoA esters is necessary and sufficient for the improved plant phenotype.  Applicant also provides no description of which fragments of SEQ ID NO:2 are necessary and sufficient for activity in the instant invention.
Therefore one skilled in the art would not be able to envision the claimed genus of polypeptides that are up to 18% sequence-variant from the claimed SEQ ID NO:2 – even if they are fragments – that would also be active in the instant invention.
Furthermore, in the transgenic transcription factor art, Zhang et al. teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang et al. (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of one particular ACBP, but not defining why such overexpression brings about increased seed characteristics as documented by several phenotypes.  One skilled in the art would therefore be uncertain, e.g., of the mechanism for Applicant’s observed yield-enhancing effects, and therefore would have no grounds for believing that Applicant had possession of structurally-related proteins, or fragments, in the instant invention, or which aspect of the structure of a polypeptide comprised motifs that are necessary and/or sufficient for the observed phenotypes.  Therefore, Applicant fails to describe a representative number of species in comparison to the amino-acid-variant genus encompassed by the claims.
Applicant fails to describe any variant or fragment of SEQ ID NO:2 having a large number of unspecified substitutions, additions, or deletions and that still retains activity in the instant invention.  In contrast to this limited description, Applicant claims a large genus.  Applicant fails to describe a representative number of species in comparison to the claimed genus.
Applicant also claims nucleic acid variants related to SEQ ID NO:1.  This genus reads on coding sequences with a stop codon or a frame-shift inserted near the 5' end of the coding sequence.  It also reads on a nucleic acid molecule encoding a polypeptide with a wide vast array of changes relative to the sequence encoding what was formerly SEQ ID NO:2 for example, by changing the first nucleotide of codons.  
There is no evidence that SEQ ID NO:1 has activity by itself.  It is described by Applicant as a sequence encoding SEQ ID NO:2.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:2 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Arguments & Response
Applicant traverses the rejection.  Response, pp. 1-14.
Applicant mentions the MPEP.  Id., p. 7.  Applicant cites to Utter v. Hiraga, 845 F.2d 993, 998 (Fed. Cir. 1988); Cooper v. Goldfarb, 154 F.3d 1321, 1327 (Fed. Cir. 1998); and Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997)
  Id. pp. 7-8.

In response, Utter v. Hiraga “involves scroll compressors” (845 F.2d at 994.
Lockwood v. American Airlines, Inc. concerns “automated interactive sales terminals that provide sales presentations to customers and allow the customers to order goods and services” (107 F.3d at 1568).
Cooper v. Goldfarb concerns “an artificial vascular graft constructed from expanded PTFE tubing” 154 F.3d at 343).
Thus the first three cases cited by Applicant are distinguishable by the facts.  
Biotechnology is generally held to be an unpredictable art.  In re Vaeck, 947 F.2d 488, 496, 20 U.S.P.Q.2d 1438, 1445 (Fed. Cir. 1991).
In a seminal case in the field of Biotech, the Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.

Applicant turns to two publications to argue that the polypeptide represented by SEQ ID NO:2 was known in the art.  Applicant asserts that this inherently provides knowledge of SEQ ID NO:2’s function and structure with regard to the claimed function and that this extends to its use in transgenic plants.  Response, pp. 10-11.

The examiner disagrees.  The claims remain rejected under 35 USC 112(b) especially with regard to the meaning of e.g. “functional fragment” – what “function” in being claimed?  Acyl CoA binding or improved yield phenotypes?  
Furthermore, neither of the publications deal with SEQ ID NO:2’s transgenic expression.  Therefore Applicant’s statements in this section of the argument are merely conclusory attorney arguments.  Additionally, neither of the publications teach variants of SEQ ID NO:2.

Applicant then reviews the teachings of the specification (Response, pp. 11-12)– those teachings were set forth in the Office action.  
The Office and Applicant are in agreement.  Applicant only describes the over-expression of a single species, SEQ ID NO:2.  Over-expression of a single species is insufficient in comparison to the scope of the claimed genera.  Further Applicant fails to provide any analysis of what structure elements of SEQ ID NO:2 are necessary and sufficient for activity in the instant invention.
Hence Applicant fails to satisfy either requirement of the Lilly decision quoted above.

In the third paragraph on page 3 Applicant appears to quoting from a court’s decision but Applicant fails to provide a citation.
Applicant may not be required to describe with working example every variant with the scope of the claimed genus, but the written description requirement requires describing more than one.

Here, with vast genera claimed and a single species described, Applicant fails to provide adequate written description for the genus as broadly as claimed.  The Ariad decision by the Federal Circuit supports the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  
[A] generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…
[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  By only describing a single species, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered functional language, but found that the written description requirement requires a sufficient number of actual invented species to support the claimed genera.  Applicant fails to describe/provide a sufficient number of species to provide written description for the genus as broadly as claimed.
There is no language in the Ariad decision that suggests it is not applicable to protein sequences when expressed transgenically.  Even if the genus claimed by the patent being litigated in Ariad was exceptionally broad, the court returned to the question of written description in AbbVie Deutschland GmbH & Co. v. Janssen Biotech Inc., a decision where the claims encompassed a smaller genus with only antibodies specific for a certain antigen are involved.
“When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’”  

AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299, 111 USPQ2d 1780, 1789 (Fed. Cir. 2014) (quoting Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171).  The AbbVie court continues:  
On the other hand, analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. That is the case here.
It is important not to take the analogy of a plot of land too far in thinking of written description issues because, even if one builds a house only in one corner of the plot, one may still own the whole plot.  One describes a plot of land by its furthest coordinates, in effect drawing a perimeter fence around it.  That may be akin to the function of patent claims to particularly point out and distinctly circumscribe the outer boundaries of a claimed invention.  With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus.  One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.  Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.  See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).

AbbVie, 598 F.3d at 1300, 111 USPQ2d at 1790.  Again, with a broad genus claimed and a single species exemplified, Applicant fails to provide written description for the genus of transgenically-expressed variants and/or fragments of OsACBP2 as broadly as claimed.  One of skill in the art, given the level of understanding of protein variants in the art as exemplified by e.g. Guo et al. cited supra, would not believe that all of the claimed variants and fragments would display the same activity as the full length protein.  Therefore Applicant has not provided adequate written description for the genus claimed.
Applicant finishes the argument with conclusory statements that the claims satisfy the written description requirement.  As discussed above, Applicant’s assertions and arguments are not persuasive.  The rejection is maintained.


Scope of Enablement
5.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the transgenic overexpression of SEQ ID NO:2 to provide improvements to transgenic plants,  does not enable the invention as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The rejection is modified from the rejection set forth in the Office action mailed 18 November 2021 pursuant to the RCE.  Applicant traverses the rejection in the paper filed 1 March 2022.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1, for example, is a method claim where the only active step is transgenically expressing an acyl-CoA-binding protein 2 gene in the plant by introducing a transgene encoding OsACBP2 or a functional fragment thereof into a plant.  Claim 1, in the preamble, requires that a beneficial phenotype is produced in the plant as a results of the transgenic expression
The scope of the instant claims are set forth above in the rejection under the written description requirement and is incorporated by reference here.
The claimed variants include all polypeptides at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  E.g., claims 10 and 30.
The claimed variants also include any “functional fragment” of an OsACBP2 polypeptide.  
The meaning of “functional fragment” is not defined – it is reasonable to interpret it, in view of the claim, as increasing the grain size etc. (claim 1, line 6) OR as binding long-chain acyl-CoA esters.  The limitation f “functional fragment” is the basis for a rejection under 35 USC 112(b).
The scope of the claims also includes all ACBPs or at least all OsACBP2s.  The most straightforward interpretation of the claims is that “Os” stands for “Oryza sativa.”  However there are numerous genera stat begin with the letter “O” and within them are numerous species that begin with the letter ”S.”  For example, Oenanthe silaifolia; Oenanthe sophiae; and “Oenanthe lugens.”  Others are listed supra.
Thus the claimed genera are vast and diverse.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
In the Background section, Applicant teaches an overview of ACBPs, especially in Arabidopsis and rice.  Spec., paras. 0006-07.  Six OsACBPs exist in rice.  In Examples 1-6, Applicant provides an experimental background investigation of OsACBP2.  Id., pp. 43-50.
Applicant developed several rice lines that overexpressed OsACBP2 / SEQ ID NO:2.  “When grain characteristics were examined, the OsACBP2-OE transgenic rice displayed improved grain length (+10%), width (+10%), and weight (+10%).”  Spec., para. 0156.  Applicant also teaches that the overexpressing rice lines accumulated more storage lipids.  Id., para. 0157.  Applicant also teaches that the transgenic rice accumulated embryo globulins.  Id., para. 0158.
Applicant teaches that anti-OsACBP1 antibodies can cross-react with OsACBP2 which Applicant attributes to the 79% amino acid sequence identity.  Id., para. 0021.
Applicant teaches that 
when the Class I Arabidopsis homologue was overexpressed in transgenic Arabidopsis, AtACBP6-OE lines and the atacbp6 mutant did not show significant differences from the wild-type in grain size (FIG. 11 ).  It has been previously shown that no variations in seed morphology and size occurred among the double and triple mutants of atacbp4, atacbp5 and atacbp6 in comparison to the wild-type.  

Id., para. 0156.  Applicant concludes that “[a]s no ACBP has been reported to affect seed weight, OsACBP2 is the first ACBP demonstrated to regulate grain size and weight.  Id.
Confirming the diversity of ACBPs described by Applicant (e.g., id., paras. 0006-07), in a review article, Burton et al. teaches that “multiple lineage-specific paralogues have evolved altered functions.”  Burton et al. (2005) Biochem J 392:299-307, abstract.  For example, Leung et al. teaches that some are cytosolic and some are extracellularly targeted.  Leung et al. (2005) Planta 223:871-81, abstract.
The claimed variants include any “functional fragment” of an OsACBP2 polypeptide.  Dependent claims require that it is at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  The meaning of “functional fragment” is not defined – it is reasonable to interpret it, in view of the claim, as increasing the grain size etc. (claim 1, line 6) OR as binding long-chain acyl-CoA esters.  The limitation “functional fragment” also forms the basis for a rejection under 35 USC 112(b).
The claimed genus includes, e.g. all fragments of SEQ ID NO:2 having an amino acid sequence at least 82% identical to SEQ ID NO:2.  
In contrast to the scope of the claims, in the polypeptide art, Olsen et al. teaches that, in the case of NAC transcription factors, three mutants were known abolished activity.  Two of these were found to be single amino acid substitutions and a third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides taught by Olsen et al. are at least 82% sequence identical to the active polypeptide.
Furthermore, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 16 amino acids in SEQ ID NO:2 has a high likelihood of inactivating the protein when expressed transgenically.
Additionally, the variants falling with the scope of the claimed variants of SEQ ID NO:1 include fragments of SEQ ID NO:2 via premature stop codons and frame-shift mutants.  A polypeptide encoded by SEQ ID NO:1 might have very little resemblance with SEQ ID NO:2.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use the instant invention as broadly as claimed.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual nucleic acid molecules or proteins may be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous nucleic acids encoding polypeptides related to the ones used in the instant working example with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the specification is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Arguments & Response
Applicant traverses the rejection.  Response, pp. 14-17.  
Applicant reviews case law.  Id., pp. 14-16.  
Applicant quotes from the CellPro decision that "the enablement requirement is met if the description enables any mode of making and using the invention."  Johns Hopkins Univ. v. CellPro Inc., 152 F.3d 1342, 1361, 47 USPQ2d 1705, 1714 (Fed. Cir. 1998).  The issue before the court in CellPro was under the enablement requirement.  The Office is no rejecting the claims as not being enabled.  Claim 42, for example, is not rejected under 35 USC 112(a).  The vast scope of the claimed genera, however, gives rise to the instant rejection under 35 USC 112(a) because the vast scope of the claims is not enabled.  In re Wands is on point and has been discussed in all Office actions in the prosecution history.  Applicant provides only one working example and provides no guidance as to how to make or how to identify functional variants within the vast scope of he claims.
The rest of Applicant’s argument merely asserts that the claims satisfy the enablement requirement.  That is not the issue.  Applicant fails to point to anywhere in the specification or the art where guidance is provided as to which variants within the vast scope of the claimed genera are functional and which are not.
Thus the claimed invention is not enabled through the full scope of the claims.
See for example, the Wyeth & Cordis v. Abbott decision, where the Federal Circuit held that the sparse guidance provided by the patent at bar did not enable the vast scope of the claims.  Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 1385-86, U.S.P.Q.2d 1273, 1276-77 (Fed. Cir. (2013).


35 USC § 103-Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., US Patent Publication No. 2006/0123505 A1, published 8 June 2006 in view of Moloney et al., US Patent Publication No. 2012/0255066 A1, published 4 October 2012.
The rejection is modified from the rejection set forth in the Office action mailed 18 November 2021 pursuant to the RCE.  Applicant traverses the rejection in the paper filed 1 March 2022.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As seen in the first alignment below, instant SEQ ID NO:2 is sequence-identical to Kikuchi et al.’s SEQ ID NO:29197.  Claim 1 of Kikuchi et al. is drawn to a nucleic acid molecule encoding its SEQ ID NO:29197, claim 5 is drawn to a vector, claim 9 is drawn to a plant cell, and claim 13 is drawn to a plant.  Instant SEQ ID NO:2 is inherently a O. sativa acyl-CoA-binding protein 2, or at least that is how Applicant describes it.  Kikuchi et al. teaches acyl-CoA-binding proteins.  Kikuchi et al., para. 0257.  The ability of OsACBP2 polypeptide to bind  long-chain acyl-CoA esters is inherent.
Kikuchi et al. does not teach the results of overexpressing SEQ ID NO:2.
Moloney et al. teaches a method of transgenically expressing an acyl-CoA-binding protein in a plant and includes the step of producing a plant.  Moloney et al., claims 1 and 19.  The title of Moloney et al. is “Transgenic Expression of Acyl-CO-A Proteins in Plants.”  The teachings of Moloney et al. includes increasing oil levels by at least 9% which falls within the limitation of “about 10%.”  Id.  Also, in paragraphs 0037 and 0132, Moloney et al. also discloses an increase of 10%.  
The level of skill in the art was such that an ordinary artisan at the time Applicant filed this application would find it routine to transgenically express SEQ ID NO:2 in a plant.  It was also routine in the art to select transgenic plants for increased grain size or weight.
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction.  The Federal Circuit held that it did not, stating that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention]."  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014)).
This is confirmed by the MPEP § 2112 (v) and § 2112.01. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best, 195 USPQ 433-34.
This is again confirmed in§ 2145(11) of the MPEP: "Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art."  The MPEP clearly states that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention."  MPEP § 2145 (citing to In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979).  This was confirmed by the Federal Circuit in 1991.  In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991 ); see also General Elec. Co. v. Jewel Incandescent Lamp Co., 326 US 242, 249, 67 USPQ 155, 158 (1945) ("It is not invention to perceive that the product which others had discovered had qualities they failed to detect.").
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed transgenic plant exhibits one of the phenotypes recited in, e.g. claim 1.  Therefore, under, for example, the holding of In re Kubin etc., merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition. 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to transgenically express SEQ ID NO:2 in a plant.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1-2, 10, 16, 18, and 41-42 are obvious.
Claim 17 of Kikuchi et al. is drawn to a method using its nucleic acid constructs to transform a plant cell and then producing a transgenic plant.  Therefore claims 29-30 and 33 are obvious.
Note that claim 29, in contrast to claim 33, does not require the presence of the construct.  Therefore it encompasses any transgenic plant.
Kikuchi et al. teaches seed oil increase as one sought-after embodiment (para. 0006), and therefore claim 31 is obvious.
Instant claim 35 is similar to claim 1, but adds steps to grow the plant and collect the grain.  Those steps, however, are obvious.  Therefore claim 35 is obvious.
Kikuchi et al.’s paragraph 0006 teaches rice plants and cotton plants and therefore claims 24, 28, 37 and 40 are obvious.
Kikuchi et al. teaches progeny and crossing (para. 0069), and therefore claims 34 and 39 are obvious.
Claim 15, which addresses promoters, is obvious in view of Kikuchi et al.’s paragraph 0057.
As seen in the second alignment below, Kikuchi et al. also teaches SEQ ID NO:1 and thus claim 4 is obvious.
Applicant’s Arguments & Response Thereto
Applicant traverses the rejection under 35 USC 103.  Response, pp. 18-19.  
Applicant reviews case law.  Id. 
Applicant cites to the John Deere factors (op. Cit.).
The John Deer factors are addressed above.  The scope and content of the prior art are set forth above and were set forth in the prior Office action.  Applicant fails to address this factor.  Applicant does not dispute that an ordinary artisan would have had a reasonable expectation of success in producing a plant that transgenically expresses SEQ ID NO:2.  Applicant does not dispute that an ordinary artisan would have had a reasonable expectation of success and could select a plant for improved yield.  No secondary considerations are offered into evidence.  Although Applicant raises the issue of the Deere factors, Applicant fails to explain how the factors support to Applicant’s argument.

Applicant points out that Kikuchi et al. does not provide the results for transgenic expression of SEQ ID NO:2 but does not dispute that Kikuchi et al. teaches a plant that overexpresses SEQ ID NO:2.  Response, p. 19.
Applicant addresses Moloney et al.  Id.  Applicant attempts to restrict the teachings of Moloney et al. to the exact protein and the exact plant taught by Moloney et al.  Id.  In stark contrast, Applicant argues in favor of an expansive claimed genus in the response to the rejections sunder 35 USC 112.
Further, this is a rejection under 35 USC 103.  Exact ipsis verbis recitation of all the claim limitations in a single reference is not required.  Kikuchi et al. teaches transgenically expressing SEQ ID NO:2 in a plant.  Moloney et al. teaches that overexpressing ACBPs in a plant can lead to increased grain yield.
The instant claims are also generically encompass several beneficial phenotypes.
Additionally, in response to Applicant's arguments addressing the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” (citations omitted)).  See also In re Merck & Co., 800 F.2d 1091, 1097, 231 USPQ 375, 380 (Fed. Cir. 1986)(“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.  Thus, Petersen must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.” (citing to In re Keller)).
It is the position of the Office that, given that Kikuchi et al. teaches the transgenic plant, an ordinary artisan would have been interested in increasing the yield of a rice plant and capable of selecting such a plant.  

In Applicant’s own background section, Applicant cites to a 2013 publication as to the necessity of increasing rice yield.  Khush (2013) Plant Breed 132: 433–436.  It is merely common sense for an ordinary artisan to select a transgenic rice plant for increased yield.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421-22, 82 U.S.P.Q.2d 1385, 1397-98 (2007) (“We note the Court of Appeals has since elaborated a broader conception of the TSM test than was applied in the instant matter.  See, e.g., DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356 , 1367 (2006) ("Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense"); Alza Corp. v. Mylan Labs., Inc., 464 F.3d 1286 , 1291 (2006) ("There is flexibility in our obviousness jurisprudence because a motivation may be found implicitly in the prior art.”) 
Further, Applicant focuses on the number of sequences taught by Kikuchi et al. (Response, p. 20) as if the number of sequences somehow devalues its teachings regarding an individual sequence.  The Federal Circuit in the In re Gleave decision considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The party arguing against the validity of the reference as prior art, Gleave, presented the same arguments that Appellant presents - merely listing numerous sequences somehow does not individually teach each sequence.  Id.  The Federal Circuit, however, held that a claim listing individually sequences fully describes each individual sequence.  Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, the prior art still read on each individual embodiment and the reference still teaches each individual embodiment.  Id., p. 1240.  Therefore Appellant's arguments regarding the number of sequences taught by Kikuchi et al. is not persuasive.
Applicant states that “Kikuchi amounts to a broad and non-specific disclosure of an exhaustive list of cDNAs for possible future research.”  Response, p. 21, ll. 6-7.  Thus Applicant admits that Kikuchi is a valid and controlling reference for a rejection under 35 USC 103.
Applicant also states that “Applicant experimentally determined that OsACBP2 was able to regulate grain size and weight while other ACBPs failed to do so.”  Id., ll. 8-9.
Applicant fails to provide a citation for the failure of other ACBPs.  Therefor the statement is merely attorney argument.
Applicant addresses the argument involving In re Kubin in the prior Office action by asserting that “the claims as pending in the instant application are directed to a novel method, and product made by the novel method.”  Id., ll. 14-15.  
In response to Applicant’s position, it is NOT a novel method.  The only step in claim 1 is the transformation and  transgenic expression of SEQ ID NO:2.  As established above and not contested by Applicant, Kikuchi et al. teaches the transformation and transgenic expression of SEQ ID NO:2.  Is Applicant suggesting that the rejection should have been under 35 USC 1002?
Given that the method itself is obvious or anticipated, an ordinary artisan would have been motivated to select for beneficial properties and such selection is and was routine.  Applicant fails to teach or require any additional step in the method, the properties that may flow from the practice of the method are not enough to confer patentability.
Furthermore, claim 1 does not actually require that the method step produce the agriculturally beneficial properties.  The agriculturally beneficial properties are only recited in the preamble.  Thus, the structure of claim 1, where the agriculturally beneficial properties follow from the transgenic expression of, for example, SEQ ID NO:2.
Furthermore claim 1 does not require any particular property, it merely recites three in the preamble.  Therefore the structure of claim 1 actually argues in favor of the rejection under 35 USC 103.
Finally, Applicant alleges that Kikuchi et al and Moloney et al. don’t provide a reasonable expectation of success.  Response, p. 22, heading.
The Office disagrees with this conclusory statement.  A more thorough analysis is presented above that every step in claim could have been practiced by an ordinary artisan with a reasonable expectation of success.  Furthermore, the statement is wrong on its face.  The only property required by claim 1 is its ability of SEQ ID NO:2 to bind binds to long-chain acyl-CoA esters.  Claim 42 does not even require that property.
The only property required by the first claim is binding long-chain acyl-CoA esters.  And Applicant refers to the claimed protein as a “ACYL-COA-BINDING PROTEIN.”  It is disingenuous to argue that this is an unknown property.  Or is Applicant suggesting that the term “ACYL-COA-BINDING PROTEIN” should have formed the basis of a rejection under 35 USC 112(b)?

Again, in claims 1 and 42, for example, the properties regarding grain properties are recited in the preamble as a consequence of practicing the method.  Thus the claim itself is admission that the beneficial properties naturally flow from transgenically expressing SEQ ID NO:2.  This falls squarely under the holding in the In re Kubin decision.  
It is also noted the none of the independent claims focus on one particular beneficial property.  They are expressed as alternatives.

Therefore Applicant’s argument fails to persuade.

US-10-449-902-29197
; Sequence 29197, Application US/10449902
; Publication No. US20060123505A1
; GENERAL INFORMATION:
;  APPLICANT: National Institute of Agrobiological Sciences.
;  APPLICANT:  Bio-oriented Technology Research Advancement Institution.
;  APPLICANT:  The Institute of Physical and Chemical Research.
;  APPLICANT:  Foundation for Advancement of International Science.
;  TITLE OF INVENTION: FULL-LENGTH PLANT cDNA AND USES THEREOF
;  FILE REFERENCE: MOA-A0205Y1-US
;  CURRENT APPLICATION NUMBER: US/10/449,902
;  CURRENT FILING DATE:  2003-05-29
;  PRIOR APPLICATION NUMBER: JP 2002-203269
;  PRIOR FILING DATE: 2002-05-30
;  PRIOR APPLICATION NUMBER: JP 2002-383870
;  PRIOR FILING DATE: 2002-12-11
;  NUMBER OF SEQ ID NOS: 56791
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 29197
;   LENGTH: 91
;   TYPE: PRT
;   ORGANISM: Oryza sativa
US-10-449-902-29197

  Query Match             100.0%;  Score 467;  DB 5;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   91;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60

Qy         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91
              |||||||||||||||||||||||||||||||
Db         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91


RESULT 9
US-10-703-032-77989
; Sequence 77989, Application US/10703032
; Publication No. US20070044171A1
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Andersen, Scott E.
;  APPLICANT:  Byrum, Joseph R.
;  APPLICANT:  Conner, Timothy W.
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Masucci, James D.
;  APPLICANT:  Zhou, Yihua
;  TITLE OF INVENTION: Nucleic Acid Molecules And Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53374)B
;  CURRENT APPLICATION NUMBER: US/10/703,032
;  CURRENT FILING DATE:  2003-11-06
;  PRIOR APPLICATION NUMBER: 10/020,338
;  PRIOR FILING DATE: 2001-12-12
;  NUMBER OF SEQ ID NOS: 211164
; SEQ ID NO 77989
;   LENGTH: 512
;   TYPE: DNA
;   ORGANISM: Triticum aestivum
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_TA_77989
US-10-703-032-77989

  Query Match             100.0%;  Score 276;  DB 16;  Length 512;
  Best Local Similarity   100.0%;  
  Matches  276;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 119

Qy         61 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 179

Qy        121 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 239

Qy        181 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 299

Qy        241 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 276
              ||||||||||||||||||||||||||||||||||||
Db        300 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 335



Conclusion
7.	No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663